 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDTahoe Management&Leasing Company d/b/a Caba-na Motel and Hotel-Motel-Restaurant Employeesand Bartenders Union Local 86, Hotel & Restau-rantEmployeesandBartendersInternationalUnion.Case 20-CA-9561January 19, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn June 17, 1975, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedbelow.Unlike our dissenting colleague, we agree with theAdministrative Law Judge's conclusion that employ-ee Fry was not discharged because of his union activ-ities.Our dissenting colleague admits that Respon-dent did not explicitly and outrightly fire Fry; ratherthe thrust of his dissenting opinion is that Fry was"driven" to quit by Respondent General ManagerRobards' tirade of August 19 directed toward Frywherein Robards condemned the union campaignand Fry's active role in it.We have no quarrel with our colleague's accurateview of the law that an employer violates Section8(a)(3) of the Act when, motivated by union animus,it engages in certain conduct which is purposely de-signed to push a prounion employee into quitting.Mallory Capacitor Company, a division of P. R. Mal-iIn affirming the Administrative Law Judge's commerce finding, we notethat Cabana Investors B, the owner of the Cabana Motel, has veto powerover the hiring and firing of Motel employees, and is consulted by Respon-dent as a matter of course prior to any decision as to staffing The revenueof Cabana Motel itself exceeded$500,000 in 1974 SeePacificHosts, Inc -Padre Trails Motel Corporation156 NLRB 1467 (1966),J J Gumberg Coand Pennley Park South,Inc,189 NLRB 889 (1971),cfPhil-Modes, Inc.,and Harold Berlin d/b/a Berlin Coat ManufacturingCo,159 NLRB 944(1966)Also, General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products,Inc, 91NLRB 544 (1950), enfd. 188 F 2d 362 (C A 3, 1951) \Ve have carefullyexamined the record and find no basis for reversing his findingslory & Co., Inc.,169 NLRB 42 (1968). However, un-like our dissenting colleague, we do not think that apreponderance of the evidence shows that Fry was soconstructively discharged.Assuming, for the mo-ment, the substance of the Robards-Fry argument inthe motel kitchen on the afternoon of August 19, astestified to by Fry and bystander Karl Ries, whereinRobards said he was going to fire Fry because he was"a typically union man . . . trying to go around get-ting people to sign the petition" there is very littleevidence, if any, which tends to prove that this en-counter drove Fry to quit. On the contrary, theweight of evidence indicates that Fry had earlier thatday decided to quit for other reasons entirely unrelat-ed to Robards' animus. According to the uncontro-verted testimony of both Robards and Fry, Fry had,earlier that day, come into Robards' office on behalfof himself and other employees and asked for a raise.According to the testimony of Robards, he told Fry araisewas out of the question and that if Fry wereunhappy with what he was earning, he would "justhave to leave that's all."2 While neither Fry nor Ro-bards testified that Fry formally announced at thattime that he was quitting, Fry did admit elsewhere inhis testimony that when he later applied for unem-ployment insurance, he put down on his applicationform that he had quit because he was refused a raise.For these reasons, we are convinced that Fry hadquit upon being denied a raise.Karl Ries' testimony, relied on so heavily by ourdissenting colleague, is not all that illuminating. Ondirect examination, Ries, who overheard the Fry-Ro-bards argument in the motel kitchen, testified thatwhen Robards fired Fry, Fry responded that hecouldn't fire him because "he [Fry] was going to quit.He quit or something." However, on cross-examina-tion,Ries quotes Fry as saying to Robards "Youcan't fire me,I've alreadyquit." (Emphasis supplied.)Thus, far from showing that Fry's quitting was thedirect product of Robards' animus, Ries' testimony,at least that part adduced through cross-examina-tion, indicates that the quitting antedated the ani-mus.,We likewise, unlike our dissenting colleague,attach little significance toRobards' remark toWoodward I month later that Fry was discharged2 Robards' testimony was not discredited in this regard Fry testified to aslightly different version of Robards' responseto Fry's request for a raise,namely,that a raise was out of the question and it was best thatFry leftright nowWhile the Administrative Law Judgedid not address this portionof Fry's testimony,he generallyfound Frynot to be a convincing witness.3Mallory Capacitor Company, supra,is factually distinguishable.There,the respondent,knowing ahead of time that the prounion employee in ques-tion was planning to quit if he did not get a raise in the near future,told theemployee that his raise was denied and further urged him to quit on thespotWhen the employeeasked for 2 weeks'notice before he left, Respon-dent again ordered him to quit immediately In the instant case, however,there was no pressureput on Fry toquitRobards merely denied him hisraise and invited him to quit if he wished to do so222 NLRB No. 37 CABANA MOTELbecause he had circulated union petitions. To besure,Robards, in making this statement, may havethought he had fired Fry because of his union activi-ties.Furthermore, his remarks, if indeed made, mighthave been designed to have anin terroremeffect onWoodward and other employees with prounion sym-pathies, and thus might be regarded as coercive vis-a-vis the employee to whom they were directed. How-ever, in the context of the facts in this case, they arenot probative of a constructive discharge of Fry.For these reasons, we adopt the AdministrativeLaw Judge's recommendation that the allegation ofthe complaint relating to Fry's discharge be dis-missed.REMEDYWe do not adopt that portion of the Administra-tive Law Judge's recommended Remedy and Orderwhich conditions the amount of backpay due em-ployees Lloyd Woodward and Sharon Stetson on thedates they would have been lawfully laid off but fortheir unlawful and discriminatory early layoff andwhich places them on a preferential hiring list andrequires that Respondent offer employment to themon the occasion of its next period of peak employ-ment. As we noted inColonial Corporation of Ameri-ca,171 NLRB 1553 (1968), General Counsel, havingproven that Respondent discharged employees fordiscriminatory reasons, does not also have to provethat the employees would have been employed atpresent, if no discrimination had been practiced. Wetherefore order that Respondent offer Lloyd Wood-ward and Sharon Stetson, as it did Karl Ries, imme-diate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges.'Weshall also order that Respondent make said employ-ees whole for any loss of earnings suffered by reasonof the discrimination against them, by payment tothem of a sum of money equal to that which theynormally would have 'earned, absent the discrimina-tion, from the date of the discrimination, to the dateof the offer of reinstatement, less net earnings duringsuch period, with backpay computed on a quarterlybasis in the manner established by the Board inF.W.Woolworth Company,90 NLRB 289 (1950),andIsisPlumbing & Heating Co.,138NLRB 716(1962).ORDERPursuant to Section10(c) of the National Labor" See alsoRadiadoresParagon DePuerto Rico,Inc,206 NLRB 918 (1973)395Relations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow and hereby orders that the Respondent, TahoeManagement & Leasing Company d/b/a CabanaMotel, South Lake Tahoe, California,,itsofficers,agents, successors,and assigns, shall take the actionset forth in the Administrative Law Judge's recom-mended Order, as herein modified:1.In paragraph 2(a) of the Administrative LawJudge's recommended Order insert, "Lloyd Wood-ward, and Sharon Stetson" between "Ries" and "im-mediate."2.Delete paragraph 2(b) of the AdministrativeLaw Judge's recommended Order and renumber sub-sequent paragraphs accordingly.3.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS,dissenting in part:Unlike my colleagues, with whom Iagreeon otherpoints, I find convincing evidence that the Respon-dent, through General Manager Robert Robards,constructively discharged employee Douglas Fry onAugust 19, 1974, in violation of Section 8(a)(3) of theAct. For as the 'General Counsel 'points out in hisexceptions, theAdministrativeLaw Judge over-looked certain credited and even undenied and un-controverted testimony which establishes the coer-cive ' nature of Fry's termination. Thus, the recordplainly shows that, on September 13, Robards toldtwo employees that the "reason why" he "had laidoffDoug [Fry]" on August 19 was because Fry was"circulating petitions" on behalf of the Union. In myview, these remarks attributed to the Respondent, byemployee Ernest Woodward, whom the Administra-tive Law Judge credited, virtually eliminate all doubtas to the coercive circumstances surrounding Fry's"quitting."See, e.g.,N.L.R.B. v. Globe ProductsCorp.,322 F.2d 694, 696 (C.A. 4, 1963), enfg. 139NLRB 1459 (1962).Moreover, the foregoing evidence does not standalone, and even discounting Fry's asserted"vague"testimony,it is clearupon reading the testimony ofRobards and the credited and uncontroverted testi-mony of witness Karl- Ries, that Fry was forced toquit for reasons unlawful under the,Act. Thus, as theAdministrative Law Judge found, Fry and a fellowemployee (Jim Glace) visited the Union'soffice onAugust 19, and, when they returned to work laterthat day, began to solicit support for the above-men-tioned union petitions. Robards soon became awareof this activity, as well as the employees' demand forhigherwages.Indeed, as the Respondent'smanageradmitted, Fry was the "spokesman" for the employ-ees, andwhen Fry' related their demands, Robards 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplied, "It's impossible for us to give you a raise andif you don't want to work for what you are workingfor, you'll just have to leave that's all." Accepting forthe moment the Administrative Law Judge's findingthat Robards' ultimatum that Fry would "just haveto leave" was not tantamount to an order to "quit,"there is additional uncontroverted testimony that re-moves all doubt on the matter. Again, as Robardstestified, following this first encounter with Fry hefound Fry in another area of the motel and orderedthat "if he didn't have anybusinessin there, if he wassupposed to be working, to get out of there." Therefollowed an "exchange" which if not "heated," asRobards asserted, certainly was unpleasant. Signifi-cantly, Robards did not elaborate, but credited wit-ness,Ries, testified that before Fry left thepremisesRobards told Fry that he was "a typically unionman, always pushing for the union . . . that theunion was no good . . . that [Fry] was always tryingto go around getting people to sign the petition andhe didn't like it, and that he was going to fire himand all that." Whereupon, Fry replied that Robards"couldn't fire him because he was going to quit" or"I've already quit." 5From the foregoing it is abundantly clear, to para-phrase the Administrative Law Judge, that Fry was"provoked and pushed into an `I quit' situation."However, as with Woodward, the AdministrativeLaw Judge inadvertently failed to weighallof Ries'testimony. Thus, by citing only the "I quit" portionof Ries' testimony, he failed to consider Robards'declaration that he was "going to fire him"-whichRobards never denied-as ample provocation forFry's "quitting." Considering the fate of other unionadherents, it is clear that the Respondent used Fry's"anticipated reaction" to Robards' antiunion re-marks and threat of discharge "as a pretext for rid-ding [itself] of a union partisan."Mallory CapacitorCompany, a division of P. R. Mallory & Co., Inc.,169NLRB 42, 44 (1968), enfd. 400 F.2d 956 (C.A. 7,1968), cert. denied 394 U.S. 918 (1969). Moreover,the fact that Fry later filled out an unemploymentcompensation claim and noted something to the ef-fect that he had quit because he could not get a raiseishardly inconsistent with the finding that Fry did,indeed, "quit" but only did so after provoked into itfor reasons violative of the Act.Finally, I find significant the fact that Robardsnever testified that Fry told him he was quitting and,on cross-examination, was even unable to relate whatcircumstances could have led him to such a conclu-sion. Indeed, the Respondent's own records, receivedas evidence in this, proceeding, make no mention ofFry's alleged voluntary separation.Although my colleagues are unable to attack di-rectly any of the foregoing evidence, they, nonethe-less, are"convince[d]" that "there was no pressureput on Fry to quit." Thus, they attempt to deflect theobvious thrust of undenied, uncontradicted, and un-impeached testimony of credited witnesses Wood-ward and Ries by suggesting that it bears "little sig-nificance," or, simply, "is not all that illuminating."Of course, to support their position they tacitly con-cede that they must necessarily go beyond the recordand, for example, ruminate over what else Robards"may have thought" and what else he "might have"intended when, as a matter of record evidence, heunmistakeably announced to employee Woodwardthat Fry was terminated because of hisunionactivi-ties.On the whole, I think that their conviction thatthe Respondent rebutted the General Counsel's com-pellingprima facieshowing of unlawful conduct mustrest on firmer ground, and I respectfully dissent.5Although Fry also testified to the same conversation, I have avoidedrelying on his testimony.Instead, I have throughout relied solely upon thetestimony of credited witnesses Woodward and Ries, as well as Robards'testimony which, while consistent on this point,was in many other respects"confused" or simply uncreditworthy, as the Administrative Law Judgefound I have done so to avoid any suggestion that I have relied on the"vague" testimony of Fry, or, in any other way disturbed the AdministrativeLaw Judge's credibility findingsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that we interfered withthe statutory rights of the employees to select theirown bargaining representative, if such should betheir desire, and has ordered us to post this notice.We intend to carry out the Order of the Board andabide by the following:WE WILL NOT question employees concerningtheir union activities or interest.WE WILL NOT discharge or threaten employeeswith discharge because of their activities or in-terest on behalf of Hotel-Motel-Restaurant Em-ployees and Bartenders Union Local 86, Hotel& Restaurant Employees and Bartenders Inter-national Union.WE WILL NOT promise employees a change inworking conditions in order to encourage themto abandon the Union.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exerciseof the rights guaranteed to employees under theNational Labor Relations Act, as amended,which are as follows: CABANA MOTEL397To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represen-tative of their own choosingTo act together for purposes of collectivebargaining or other mutual aid or protectionTo refrain from any or all of these things.WE WILL reimburse employees Lloyd Wood-ward, Sharon Stetson, and Karl Ries for wageslost because of our discriminatory conduct indischarging them.WE WILL offer immediate and full reinstate-ment to Karl Ries, Lloyd Woodward and Shar-on Stetson without loss of benefits or seniority.TAHOE MANAGEMENT&LEASING COMPANYd/b/aCABANA MOTELDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: The trialof this matter was initially opened before the HonorableJames S. Jenson on December 18, 1974, but because therewere questions raised concerning whether or not the properparty had been charged and served and also because therewere serious questions as to whether certain subpenas hadbeen properly served, the matter was adjourned indefi-nitelywithout evidence taken. For various reasons un-known to me, the matter was continued until March 12,1975,when all available witnesses were heard by me atSouth Lake Tahoe, California, and then because of theunavailability of a key General Counsel witness and theprior commitment of Respondent counsel for March 13,thematter was continued and then concluded on March14, 1975. Complaint was issued by the Regional Directorfor Region 20 on November 15, 1974, based on an unfairlabor practice charge first filed on September 18, 1974,amended on November 4, 1974, alleging violations of Sec-tion 8(a)(1) and (3) of the National Labor Relations Act, asamended, 29 U.S.C. § 151,et seq.,herein called the Act.All parties were afforded full opportunity to appear, tointroduce evidence, to examine and cross-examine witness-es, and to file briefs. Based upon the entire record, includ-ing the briefs filed by Respondent and the General Coun-sel,and upon my observation of the demeanor of thewitnesses, I make the following findings of fact and conclu-sions of law:1.JURISDICTIONThe Cabana Motel is a large motel consisting of 205rooms, a restaurant, and bar situated in South Lake Tahoe,California, and owned by Cabana Investors B, a limitedpartnership. The evidence establishes that the gross reve-nues for this motel during the calendar year 1974 was inexcess of $600,000 and the gross revenue for the month ofJanuary 1975, was more than double that of January 1974.(See G.C. Exhs. 2 through 7.) In late May 1974, the ownershired Tahoe Management & Leasing Company, herein theRespondent, to manage, or operate, the motel.Ken Pirtle, Robert Bowles, and Gilbert Apodaca are theprincipal officers and major stockholders of Tahoe Con-struction, Incorporated. These same three men own the Ta-hoe Management & Leasing Company, a partnership andthe Respondent herein. They also own the Tahoe Devel-opment Company, a partnership, and the Tahoe PayrollCompany, a partnership. It appears from all the evidencethat the various partnership companies act as service armsfor and on behalf of the corporation (Tahoe Construction,Incorporated). Thus, for example, the Tahoe DevelopmentCompany would originate a project, do the marketing, thefeasibility studies, and then arrange for the financing.These services might be performed for the three partners,or for a specially arranged limited partnership investmentgroup, but with a view toward the construction corporationdoing the actual construction of the proposed project. Thedevelopment company might also handle the sales. In asituation where the project is a motel, the Tahoe Manage-ment & Leasing Company might take over as the manager,or operator, of the motel on behalf of the owners.The evidence does not reveal whether Tahoe Construc-tion, Incorporated, built the Cabana Motel, but there isevidence indicating that the three partners (Pirtle, Bowlesand Apodaca) had frequent business arrangements withBarry Evans, president of Madison and Burke, a real estateinvestment and property management firm located in SanFrancisco, California. Cabana Investors B, the owner ofthe motel here involved, is a limited partnership of whichBarry Evans is a general partner. When problems devel-oped at the Cabana Motel, Barry Evans turned to TahoeManagement & Leasing Company for management assis-tance.A typical management contract was prepared in whichRespondent was to be paid 5 percent of the gross room andshop revenues, plus 5 percent of the gross food and bever-age revenues, and profits in excess of $40,000 per annumfrom the food and beverage operations. The parties stipu-lated that Respondent purchased $2,000 of liquor fromoutside the State of California.In addition, Respondent is the manager, or operator, ofthe Travel Lodge Motel in Sunnyvale, California. In thisinstance, the Tahoe Development "built the hotel" (I un-derstood this to mean-feasibility studies, financing, etc.),Tahoe Construction, Incorporated, was the building con-tractor and now Respondent herein is the manager for agroup of investors created, or brought together, by BarryEvans, who bought the property from the Tahoe Devel-opment Company. There was testimony from Ken Pirtlethat Respondent is to receive a "split [in] the profits abovea given point."While no compensation as manager of theTravel Lodge has yet been realized, it would appear to belargely a bookkeeping arrangement because Respondent is"responsible for making all payment and such on the prop-erty" (presumably to Tahoe Development Company).Ken Pirtle acknowledged that the same group of peopleare involved in a condominium development in Sacramen-to,California.Under all the circumstances, it is clear that Respondent 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDisan employer within the meaning of Section 2(2) of theAct and is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act to a degree warranting theBoard asserting jurisdiction in this matter.III.THE LABOR ORGANIZATION INVOLVEDRespondent does not deny, and I herewith find, the Ho-tel-Motel-Restaurant Employees and Bartenders UnionLocal 86, Hotel & Restaurant and Bartenders InternationalUnion, herein called the Union, to be a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ISSUEThe issue involved is one of ascertaining the true motivefor the discharges of four named employees, rendered diffi-cult by the conflicting evidence and the necessity of resolv-ing credibility of the various witnesses.IV. THE UNFAIR LABOR PRACTICESA. BackgroundRobert Robards is the general manager of the CabanaMotel and his wife, Nevada Robards, is the resident man-ager. They were hired by Kenneth Pirtle, the active manag-er and general partner of Respondent. The Robards havefull authority to hire and fire; it is their responsibility tomaintain an effective work force. Gloria Salvatore, thehead housekeeper, was hired by them and in turn had au-thority to hire and fire the maids. I find each of them at alltimes to have been an agent of Respondent within themeaning of Section 2(13) of the Act and all three to havebeen supervisors of Respondent within the meaning of Sec-tion 2(11) of the Act.B. Discharge of Douglas FryFry was one of the more active employees in obtainingsignatures on the union petition seeking to have an elec-tion.He was hired in April 1974,2 as a houseman, then wasshifted to maintenance and worked until August 19. OnAugust 19, Douglas Fry and Jim Glace, another mainte-nance employee, went to the union offices and met HalLawrence, a union agent, during the noon lunch hour. Inthe afternoon, they were both involved in seeking signa-tures on the union petition. The record is not clear, butapparently sometime in the early afternoon a meeting offour or five of the employees and Mr. Robards occurred.Mr. Fry was the spokesman for the employees and soughtto obtain a raise. According to Mr. Robards, he respondedby saying, "I'm sorry. We can't at this time. It's impossiblefor us to give you a raise and if you don't want to work forwhat you are working for, you'll just have to leave that'sInassertingjurisdiction theBoard looks to the totality of aRespondent's operationAcme Paper Box Co,201 NLRB 240 (1973),Siem-ons Mailing Service,122 NLRB 81 (1958)2 All dates hereinafter will be in the year 1974 unless otherwise indicated.all." Fry didn't testify concerning this meeting.3According to Fry, he was annoyed when his friend androommate, Jim Glace, quit and he was even more anxiousto get the employees to sign up with the,Union. He testifiedthat immediately following the meeting he "went straightto the restaurant and sat down at the counter, and wastalking to Red, who was the cook at the time-the chef." Itwas then that Mr. Robards came in and asked him toleave.' An argument ensued. Fry departed.According to Robards, Fry was never discharged he vol-untarily quit. Fry acknowledged that he applied for unem-ployment compensation shortly thereafter and in his appli-cation stated something to the effect that he had quitbecause he couldn't get a raise. Karl Ries testified that heheard at least a part of the argument between Robards andFry and Fry said, "I quit."The Board has frequently found an unlawful construc-tivedischarge where antiunion animus is prevalent andwhere the employer "pushes" the employee, into a "I quit"situation .5 I do not perceive this to be such a situation. Frywas not a convincing witness. His recollection was vague asto just what had transpired 6 months before; and he ac-knowledged some concern because his roommate andfriend had already quit. The General Counsel has failed toprove by a preponderance of the evidence that Fry waseither directly or constructively discharged. In every case, aviolation of the Act must be proved by the General Coun-sel by a preponderance,of the evidence .6 In spite of the factthat I am convinced that Respondent was not anxious tohave its employees unionized, I am even more convincedthat Fry quit his job without being illegally provoked intodoing so by Respondent. I shall recommend dismissal ofthis allegation of the complaint.C. Discharge of WoodwardWoodward testified that he was first employed at theCabana in the spring of 1974 but quit toward the end ofMay when the Robards took over as managers. The latterpart of July he was hired again by Red Collins, the chef.Woodward testified that he signed the union petition atthe request of Douglas Fry in the presence of Rita Cook,the head housekeeper, Barbara Ries, the assistant headhousekeeper, and Karl Ries, her son. He attended a unionmeeting and obtained three or four signatures on the peti-tion seeking to have an election.Woodward testified that on September 13 he was talkingtoRed Collins concerning rumors he had heard that he(Woodward) was going to be laid off because of his activityand interest on behalf of the Union, when Mr. Robardsappeared and the three of them engaged in conversation3 Just when this meeting occurred is confusing, because Robards recollec-tion was somewhat vague but he recalled it as being in the morning JimGlace quit immediately following receipt of the information that a raise wasout of the question, but the testimony tends to indicate that he was still anemployee in the early afternoon when he solicited signatures on the unionpetition.4 Robards'recollectionwas that Frywas asked to return to his work5 SeeMallory Capacitor Company,169 NLRB 42; enfd. 400 F 2d 956 (C.A. 7, 1968),cert denied394 U.S. 9186Falstaff Brewing Corp,238 NLRB 294,enfd as modified301 F 2d 216(C.A 8, 1962).1 CABANA MOTEL399relating to the Union. During the conversation, accordingtoWoodward, Robards stated that he had been in contactwith three different insurance companies and planned tohave a better insurance program than the Union could pro-vide.Robards promised higher wages in order to keep theUnion out and asked, "Why pay out $6-a-month dueswhen you can get your insurance for nothing?"Mr. Robards had no recollection of any union conversa-tion with Woodward and denied that he ordered the chef,Red Collins, to let Woodward go because of his union ac-tivity.Mrs. Robards acknowledged that she was aware of theunion meetings and that "most of them [employees] were atthe meeting." She testified that Woodward was let go be-cause of a seasonal layoff.Woodward was terminated on September 14. GeneralCounsel's Exhibit 9 is a copy of a help-wanted advertise-ment in which experienced cooks are requested to apply tothe Cabana Restaurant. The ad appeared in the TahoeDaily Tribune on Wednesday, September 18. Respondent'schef, Red Collins, was not called to testify. Woodward wasactive in the Union and Rita Cook had advised Mrs. Ro-bards the names of those employees attending the unionmeeting. Contending that a cook was laid off because of aseasonal slowdown while at the same time seeking help inthe same job category is incredulous. Under all the circum-stances, I find the conclusion that Lloyd Ernest Woodwardwas terminated because of his activity and interest on be-half of the Union inescapable. The reason advanced byRespondent-seasonal layoff-was a pretext. Respondentisguilty of having violated Section 8(a)(3) and (1) of theAct.D. The Discharge of Sharon StetsonSharon Stetson testified that she went to work at theCabana Motel as a maid the first of August and workeduntil September 22. She was hired by Rita Cook, the headhousekeeper, for whom she had previously worked at theRamada Inn. Stetson signed the union petition and attend-ed the union meeting on September 10. She testified thatshe had discussed the Union with both Rita Cook andBarbara Ries and they had seen her at the union meeting.On September 22, when she reported for work she foundthat Rita Cook had been replaced by Gloria Salvatore. Af-ter learning Gloria had inspected all of the rooms the weekbefore and had found all but one unsatisfactory, Sharonasked Gloria if she could tell her what was wrong with herrooms because she cleaned the same ones every day. Salva-tore responded, "Well, I really don't remember. Mrs. Ro-bards has the list." There followed a brief discussion re-garding the dirty condition of the rugs which should havebeen scrubbed by the maintenance people and the wornout condition of many of the bedspreads. As that conversa-tion concluded, Stetson turned to one of the other maidsthat happened to be in the housekeeping office and toldher that she ought to go to the next union meeting. GloriaSalvatore immediately expressed her negative feelings to-ward the Union and advised Sharon that after she "hadbeen with it a long time I'd realized that it really wasn'tmuch help, and that I really didn't know what I was doingin trying to talk other people into going to the meetings."Very shortly, thereafter,Mr. Robards came into thehousekeeping room and Gloria said, "We have an unhappymaid here." After Sharon stated that she only wanted tofind out that was wrong with her rooms, Gloria Salvatorethen said, "I don't think that's what's making her unhappyany way. I ' think it's the union. And I'don't want that onmy shift." According to Stetson, Mr. Robards then said,"Well, I don't want the union on my premises." And Glo-ria Salvatore said, "Shall we pull her timecard?" To whichMr. Robards responded, "I think that's a good idea." LaterMr. Robards told Sharon Stetson, "Remember you haven'tbeen fired because of the union, you've been fired for yourinefficiencies as a maid."Respondent contends Sharon Stetson was "terminatedbecause she had not been doing her work properly. We hadcomplaints on her rooms." Sharon denied ever having beentold that her work was inadequate. Rita Cook testified therooms were' clean and she had no complaints regardingSharon.While Mrs. Robards 'spoke in terms of having re-ceived written complaints from guests and that the roomsoccupied by the complaining guests were determined tohave been assigned to Sharon,none of the written complaintswere produced by Respondent at the trial. Mrs. Robardswas the resident manager responsible for the day-to-daysupervision of the employees. In view of her totally incredi-ble testimony that Woodward (see discussion,supra)waslet go because of "seasonal reasons" while at the same timethe Cabana Motel was advertising for help in his workcategory, I find it impossible to credit any of Mrs. Ro-bards' testimony. Mr. Robards was oviously confused andhad Sharon Stetson "mixed-up" with Barbara Ries, the as-sistant housekeeper. Considering all the evidence it seemsclear that Sharon Stetson was terminated at an earlier datethan she would otherwise have been laid off because of theseasonal decline in business, because of her union activityand interest. Such action by Respondent is discriminatoryand violative' of Section 8(a)(3) and (1) of the Act.E. The Discharge of Karl RiesKarl Ries is 'a high school student. He had formerlyworked for Rita Cook at the Ramada Inn and left there togo to work at the Cabana Motel the first part of August.Karl worked as a houseman whose duty it was to keep thelinen closets stocked. Karl testified that he signed the peti-tion requesting an election among the employes on behalfof the Union on August 19 while in the housekeeping officein the presence of Rita Cook, two other maintenance men,and a maid. Karl had been told by Rita that after schoolstarted in the fall he could continue to work at the CabanaMotel on the weekends because that's when the workwould be the heaviest. Karl testified that school startedabout September 12 and that he worked one weekend, butwas then terminated on September 20. Karl testified thathe learned of his discharge from his mother who handedhim his final paycheck and told him that Mrs. Robards hadgiven her the check and said that he had been discharged.Mrs. Robards explained that Karl was not terminated,but rather he quit. Mrs. Robards explanation was that afew days after Barbara Ries had been terminated that she 400DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Barbara) returned to the motel to pick up a jacket that shehad left in the housekeeping department and Karl was withher. On that occasion, she (Mrs. Robard) "asked Karl if hewas coming to work the following Saturday and he said,`No, I quit, I'm not coming back to work.' "Barbara Ries testified during her direct examination thatboth she and Karl were terminated by Mrs. Robards on theafternoon of September 20. As best Mrs. Ries could recall,Mrs. Robards said, "I hate to let you go, I know yourhands are tied. But the inspectress inspected the rooms, Italked to Mr. Robards and he said to let you and Karl go."Mrs. Ries testified that she was then handed both hercheck and her son's check.Again, I find it extremely difficult to believe the testimo-ny of Mrs. Robards. She testified that it was a few days (3or 4) after Mrs. Ries was discharged that Karl advised herthat he was quitting. Yet the summary of employee sever-ences submitted as Respondent's Exhibit 1 reflects thatboth Karl and Mrs. Ries were terminated on September 20.During cross-examination her efforts to explain this appar-ent inconsistency between Respondent's Exhibit 1 and hertestimony became even more confusing and indicative of acontrived story. I find that Karl Ries was terminated fromhisweekend part-time work because of his activity andintereston behalf of the Union. While Karl's activity wasadmittedly minimal, he was undoubtedly branded as guiltyby association because it was generally known that hismother,Mrs. Barbara Ries, was sympathetic toward theUnion.F. Promises, Threats, and InterrogationIhave previously related much of the testimony byWoodward,which, according to him, occurred on Septem-ber 13.At that time Mr. Robards,the head chef,Red Col-lins, and Woodward engaged in a discussion and consider-ation of the pros and cons of unionism. During thisdiscussion,accordingtoWoodward,Robards stated thathe would pay more wages,higher wages than the Unionwould,that it was possible to get an insurance coveragewithout paying out union dues, and that before he wouldallow the Union to come in,he would close the doors andstart all over again.If this testimony by Woodward wasonly "fanciful dreams" it would seem to have been rela-tivelyeasy for the Respondent to have called Red Collinsto deny that Mr. Robards made the alleged statements. Aninference adverseto the partywho fails to call witnessesotherwise available to it, or neglects to explain the failureto call such witnesses,has been established law since theearly days of the Board.FreuhaufTrailerCompany, 1NLRB 68; reversed85 F.2d 391 (C.A.6, 1936); 301 U.S. 49(1937) reversing circuit and enforcing the Board.On thisbasis I find that on or about September 13, Respondent didthreaten to cease doing business before recognizing or bar-gaining with the Union and promised employees improvedwages and insurance benefits in order to induce them toabandon their support of the Union.These threats andpromises are violative of Section 8(a)(1) of theAct. I havecredited the testimony of Sharon Stetson and her conversa-tion withGloriaSalvatore on September 23? In the courseof that conversation, Gloria Salvatore, the head housekeep-er who had replaced Rita Cook, asked Sharon how longshe had been a member of the Union. Such a question ofan employee-particularly when it occurs in the context ofother unfair labor practices-is deemed to be interferencewith an employee's Section 7 rights and thus independentlyviolative of Section 8(a)(1) of the Act .8V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent found to constitute un-fair labor practicesas setforth in section IV, above, occur-ring in connection with the operations of the Respondentdescribed in section I, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow there-of.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2) and (6) of the Act.2.TheHotel-Motel-Restaurant Employees and Barten-ders Union Local 86, Hotel and Restaurant Employees andBartenders International Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discharging Lloyd Woodward on September 14,1974, Sharon Stetson on September 23, 1974, and KarlRies on September 20, 1974, because they, and each ofthem respectively, were interested in and actively support-ing the Union,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.4.By promising improved wages and insurance benefits,by threatening to refuse to recognize or deal with theUnion and by interrogating employees, Respondent hasbeen guilty of interfering with, restraining, and coercingemployees in the exercise of their rights guaranteed in Sec-tion 7, which is in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.6.Any and all allegations contained in the complaintnot specifically found herein as a violation of the Act are tobe dismissed.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.The Respondent, having discriminatorily dischargedLloyd Woodward,on September14, 1974,Sharon Stetsonon September 23, 1974, and Karl Ries on September 20,1974, 1 find it necessary that Respondent be ordered toreimburse each of them for wages lost, plus interest at 67Again, Salvatore was not called to deny Sharon's testimony and there8N L RB v Elias BrosBig Boy, Inc,137 NLRB 1057, enfd 325 F.2dwas no explanationas to why shewas not called360 (C A. 6, 1963). CABANA MOTEL401percent per annum in the manner prescribed in F. W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962). I shall also directthat Karl Ries be reinstated to his part-time weekend em-ployment as houseman. Not only can it be accepted ascommon knowledge among residents of this area, but theevidence submitted by Respondent tends to prove that em-ployment at motels and lodges in the Lake Tahoe area is ahighly seasonal occupation. For this reason, it will be nec-essary for the Regional Office in the compliance stages ofthisOrder to ascertain the date or dates on which Wood-ward and Stetson might have been lawfully laid off, but forthe unlawful and discriminatory early layoff. I will alsodirect that Woodward and Stetson be placed on a preferen-tial hiring list and require that Respondent offer employ-ment to Woodward and Stetson on the occasion of its nextperiod of peak employment (either the summer months orthe winter ski months).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSRespondent, Tahoe Management and Leasing Compa-ny, its general partners, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in the Hotel-Motel-Res-taurant Employees and Bartenders Union Local 86, Hoteland Restaurant Employees and Bartenders InternationalUnion, or any other labor organization, by discharging, orin any other manner discriminating against, employees inregard to hire or tenure of employment, or any other termor condition of employment.(b) Interfering with, restraining, or coercing employeesin the exercise of their rights guaranteed in Section 7 of theAct, by promising employees improved wages and/or in-surance benefits in order to encourage them to abandontheir support of the Union, threatening employees by stat-ing that it would cease doing business rather than deal withtheUnion, and interrogating employees regarding theirmembership in and activities on behalf of the Union.(c) Inanyother manner interfering with, restraining, or9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herem shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposescoercing its employees in the exercise of their rights to self-organization, to form, join, or assist the Union, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any andall such activities.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Offer to Karl Ries immediate and full reinstatementto his former or substantially equivalent part-time weekendjob without prejudice to his seniority or other rights andprivileges and make him whole for any loss of earnings orother monetary losses suffered by him in the manner setforth in the section above entitled, "The Remedy."(b)AdviseWoodward and Stetson that each of themwill be placed on a preferential hiring list. At the earliestopportunity, upon the occasion of new employees beinghired,Woodward and Stetson shall be offered reemploy-ment opportunities. In the manner set forth in that sectionhereinabove entitled "The Remedy," make Woodward andStetson whole for any losses they may have suffered as aresult of Respondent's discriminatory discharge of each ofthese employees.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and all other records necessary for deter-mination of the amount of backpay due and the right ofreinstatement under the terms of this recommended Order.(d)Post at its principal office in the city of South LakeTahoe, California, or such other places as the usual noticesto employees are posted, including the Cabana Motel, cop-ies of the attached notice marked "Appendix." 10 Copies ofsuch notice on forms provided by the Regional Directorfor Region 20, after being signed by an authorized repre-sentative of Respondent, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."